Title: Peter Derieux to Thomas Jefferson, 25 July 1817
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          
            Monsieur
             Richmond 25. Juillet 1817.
          
          Ayant ecrit en France aussitot que j’appris La mort de Mr Mazzei, a Leffet de faire des informations relatives a mes droits dans sa succession et me procurer des papiers qui m’etoient necessaires, J’ose esperer d’aprés les bontés que vous avés toujours
				eu pour moi, que vous aurés encore eu celle de retarder Lenvoi des remises que vous vous proposiés de faire à son executeur, J’usqua ce que Jaye recu les reponses que j’attends journellement de Paris.—
          Vous m’obligerés beaucoup, Monsieur, si vous voulés bien ajouter aux services que vous mavés rendu, celui de me marquer combien de tems je puis encore esperer que vous voudrés bien differer; et de me croire dans Les sentiments de reconnaissance et du plus respectueux attachement avec Les qu’els J’ay L’honneur d’être:
          Monsieur
          
            Votre trés humble et trés obeisst Serviteur
            P. Derieux
          
          
          Editors’ Translation
          
            
              Sir
               Richmond 25. July 1817.
            
            Having written to France as soon as I learned of Mr. Mazzei’s death in order to inquire about my rights  to his estate and obtain some papers I needed, I dare hope, considering the goodness you have always shown me, that you will do me the additional kindness of delaying the remittances you intended to make to his executor until I receive the replies I expect any day from Paris.—
            You would greatly oblige me, Sir, if you would be  willing to add to the favors you have done me, that of letting me know how long I may hope that you will postpone sending the remittances; and to believe in my feelings of gratitude and the most respectful attachment, with which I have the honor to be:
            Sir
            
              Your very humble and obedient servant
              P. Derieux
            
          
        